UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4811



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY LORENZO RUSSELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:06-cr-00127-001)


Submitted:   April 4, 2007                    Decided:   May 14, 2007


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Acting Federal Public Defender, Mary E.
Maguire, Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Chuck Rosenberg, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In 2006, Tony Lorenzo Russell was indicted for assault

with a dangerous weapon, in violation of 18 U.S.C.A. § 113(a)(3)

(West 2000 & Supp. 2006) (count one), depredation of government

property, in violation of 18 U.S.C. § 1361 (2000) (count two), and

possession     of   alcohol   by    a   person   under   age   twenty-one,   in

violation of 18 U.S.C. § 13 (2000), assimilating Va. Code Ann.

§ 4.1-305 (Cumm. Supp. 2006) (count three).                A jury acquitted

Russell as to count one, determining that he acted in self-defense,

and the district court granted a motion of acquittal as to count

two.       The jury, nonetheless, found Russell guilty as to count

three.      The district court sentenced Russell to twelve months in

prison* on the possession charge and also sentenced Russell to one

year of supervised release and a $500 fine.                    Russell timely

appealed, arguing that his sentence was unreasonable and that the

district court failed to give him the appropriate sentence credits.

              Russell   and   the   Government     agree   that   no   federal

sentencing guideline is applicable to Russell’s offense.                  They

disagree, however, as to the applicable standard of appellate

review for a sentence imposed under such circumstances.                Russell

asserts that a sentence for which there is no sentencing guideline

should be reviewed generally for reasonableness, in light of United


       *
      Virginia Code Annotated § 4.1-305, provides for a maximum
twelve-month sentence for possession of alcohol by a person under
the age of twenty-one.

                                        - 2 -
States v. Booker, 543 U.S. 220, 261 (2005).          The Government

contends a sentence for an offense for which there is no applicable

guideline range should be reviewed under the “plainly unreasonable”

standard enunciated in United States v. Crudup, 461 F.3d 433, 438

(4th Cir. 2006).

           Because we conclude that Russell’s sentence passes muster

under either test, it is unnecessary in this case to resolve the

appropriate standard of appellate review for a direct appeal of a

conviction for an offense for which no sentencing guideline is

applicable.   Even if the “plainly unreasonable” standard advanced

by the Government applies, this court must first decide whether the

sentence is unreasonable.    This inquiry is conducted using the

considerations outlined in United States v. Moreland, 437 F.3d 424,

431-32 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006), for review

of a sentence for which guidelines are applicable.    Specifically,

we must consider “the extent to which the sentence . . . comports

with the various, and sometimes competing, goals of § 3553(a).”

Id. at 433; see also U.S. Sentencing Guidelines Manual § 2X5.1,

comment. (backg’d) (2005).

           We conclude that the district court properly considered

the 18 U.S.C.A. § 3353(a) (Supp. 2006) factors in sentencing

Russell.   Furthermore, as Russell was on probation at the time he

committed the possession of alcohol offense and the attendant

assault charge stemmed from his use of alcohol, we conclude that


                               - 3 -
Russell’s sentence was reasonable.    Thus, even applying the more

lenient standard of appellate review advocated by Russell, we see

no reason to second-guess the district court’s sentencing judgment.

Further, we conclude that the district court properly awarded

Russell credit towards his sentence for time served prior to

sentencing, as evidenced by the district court’s statement at

sentencing that Russell “will be given credit for time served to

date,” and as indicated by the judgment.

          Based on the foregoing, Russell’s conviction and sentence

are affirmed. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -